internal_revenue_service number release date ------------------------ ------------------------------------- ------------------------- -------------------------------- ------------------------ ------------------------ legend legend department of the treasury washington dc person to contact ---------------- id no ------------ cc ita telephone number --------------------- refer reply to plr-104096-10 date april a ------------------------------------------------ ------------------------------------------------------ b ----------------------------- state ------------ dates -------------------------- ------------------ --------------------------- --------------------------- dear ---------- this responds to your letter and submissions of date filed on behalf of a above the taxpayer in which you requested a private_letter_ruling relating to the late-filing of a form_8716 election to have a tax_year other than a required tax_year specifically you requested that the taxpayer’s late-filed form_8716 be considered timely filed under the authority contained in sec_301_9100-3 of the procedure and administration regulations we are pleased to address your concerns facts the information submitted indicates that the taxpayer was formed under the laws of state on date is a partnership for federal_income_tax purposes and uses an overall cash_receipts_and_disbursements_method of accounting the taxpayer was formed solely to hold a membership interest in b all of the partners of the taxpayer are individuals that use the calendar_year as their taxable_year law and analysis sec_441 provides that taxable_income is computed on the basis of the taxpayer’s taxable_year sec_441 and sec_1_441-1 of the income_tax regulations provide that the term taxable_year generally means the taxpayer’s annual_accounting_period if it is a calendar or fiscal_year or if applicable the taxpayer’s required_taxable_year in the case of a partnership the required_taxable_year is the taxable_year determined under sec_706 and sec_1_706-1 sec_1 b i g under sec_706 a partnership’s required_taxable_year is the majority_interest_taxable_year defined in sec_706 unless the taxpayer elects under sec_444 to use a taxable_year other than its required_taxable_year sec_706 provides in general that the majority_interest_taxable_year is the taxable_year if any which on each testing day constitutes the taxable_year of or more partners having on such day an aggregate interest in partnership profits and capital of more than percent sec_1_706-1 provides in relevant part that a newly-formed partnership may adopt in accordance with sec_1_441-1 its required_taxable_year or a taxable_year elected under sec_444 without the consent of the commissioner sec_444 provides that except as otherwise provided in sec_444 a partnership may elect to have a taxable_year other than its required_taxable_year sec_444 and provide that an election under sec_444 may be made only if the deferral_period of the taxable_year elected is not longer than the shorter of three months or the deferral_period of the taxable_year being changed the term deferral_period generally refers to the number of months between the beginning of the entity’s taxable_year and the close of the first required_taxable_year ending within such taxable_year sec_444 sec_1_444-3t of the temporary income_tax regulations provides that a sec_444 election must be made on form_8716 sec_1_444-3t provides among other requirements that form_8716 must be filed by the earlier of i the 15th day of the fifth month following the month that includes the first day of the tax_year for which the election will first be effective or ii the due_date without regard to extensions of the income_tax return resulting from the sec_444 election sec_301_9100-1 sets forth rules respecting the granting of extensions of time for making certain elections under these rules the commissioner in his discretion may grant a reasonable extension of time to make a regulatory election under subtitle a provided the taxpayer acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government sec_301_9100-2 sets forth rules governing automatic extensions for regulatory elections including elections to use other than the required tax_year under sec_444 if the provisions of sec_301_9100-2 do not apply to the taxpayer's situation as in the instant case the provisions of sec_301_9100-3 other extensions may apply sec_301_9100-3 sets forth standards that the commissioner will employ in determining whether to grant discretionary relief in situations that do not meet the requirements of sec_301_9100-2 the standards applied are whether the taxpayer acted reasonably and in good_faith in the matter and whether the granting of relief will prejudice the interests of the government generally a taxpayer will be deemed to have acted reasonably and in good_faith where for example the taxpayer reasonably relied on a qualified_tax professional and that professional failed to make or advise the taxpayer to make the election at issue in the instant case the taxpayer’s form_8716 electing to use a taxable_year ending september was due on or before date however the taxpayer relying upon the advice of a qualified_tax professional did not file the form_8716 until on or about date whereupon it was rejected by the internal_revenue_service as untimely conclusion based on the information submitted and representations furnished by the taxpayer we conclude that the taxpayer acted reasonably and in good_faith in respect of this matter and that the late filing was not due to any lack of due diligence or prompt action on the part of the taxpayer we have further determined that the granting of relief in this case will not prejudice the interests of the government within the meaning of sec_301_9100-3 accordingly the requirements of sec_301_9100-3 for the granting of relief have been satisfied within days of the date of this ruling the taxpayer should refile with the irs cincinnati service_center attn entity control a form_8716 electing to use a tax_year ending september effective for its first taxable_year ending date a copy of this letter_ruling should accompany such submission and the taxpayer should type or print at the top of the form filed under sec_301_9100-3 of the regulations this ruling is further conditioned on the taxpayer complying with sec_1 1t a which provides in relevant part that for each taxable_year that a partnership has an election under sec_444 in effect the partnership must i file a return as provided in sec_1_7519-2t and ii make any required_payment as provided in sec_1_7519-2t except for the specific ruling above which is restricted to the filing of form_8716 we express or imply no opinion concerning the federal_income_tax consequences of the facts of this case under any other provision of the code or regulations that may be applicable thereto this letter_ruling is based on facts and representations provided by the taxpayer and its authorized representatives and is limited to the matters specifically addressed no opinion is expressed as to the tax treatment of the transactions considered herein under the provisions of any other sections of the code or regulations which may be applicable thereto or the tax treatment of any conditions existing at the time of or effects resulting from such transactions which are not specifically addressed herein because it could help resolve federal tax issues a copy of this letter should be maintained with the taxpayers’ permanent records pursuant to a power_of_attorney currently on file with this office copies of this letter_ruling are being sent to the taxpayer’s authorized representatives a copy of this letter is also being sent to the taxpayer’s appropriate service_center campus this ruling is directed only to the taxpayers who requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent associate chief_counsel income_tax accounting s jeffrey rodrick jeffrey rodrick senior technician reviewer branch office of associate chief_counsel income_tax accounting enclosures copy of this letter copy for sec_6110 purposes
